PER CURIAM.
This is an appeal from a manslaughter conviction and ten-year sentence thereon. The evidence was conflicting as to who the aggressor was in the affray which resulted in a homicide. The rule is well settled that the jury is the trier of fact and that when the jury’s verdict is supported by competent substantial evidence, the appellate court will not substitute its judgment for that of the jury. Kellogg v. State, 219 So.2d 745 (Fla.App.1969).
Numerous points have been raised by appellant, but our consideration of them fails to convince us that reversible error was committed in the trial of this cause.
Accordingly, the judgment reviewed herein must be
Affirmed.
WIGGINTON, Acting C. J., and RAWLS and SPECTOR, JJ., concur.